In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 14-792V
                                      Filed: August 27, 2015
                                           Unpublished

****************************
MORGAN KRUGER,                           *
                                         *
                     Petitioner,         *      Damages Decision Based on Proffer;
                                         *      Influenza; Shoulder Injury (“SIRVA”)
                                         *      Special Processing Unit (“SPU”)
SECRETARY OF HEALTH                      *
AND HUMAN SERVICES,                      *
                                         *
                     Respondent.         *
                                         *
****************************
Danielle Strait, Maglio Christopher and Toale, PA, Washington, D.C., for petitioner.
Camille Collett, U.S. Department of Justice, Washington, DC for respondent.

                               DECISION AWARDING DAMAGES 1

Vowell, Chief Special Master:

        On August 29, 2014, Morgan Kruger filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 [the
“Vaccine Act” or “Program”]. Petitioner alleges that she suffered a shoulder injury
resulting from the administration of an influenza vaccine on Janary 10, 2013. Petition at
1. The case was assigned to the Special Processing Unit of the Office of Special
Masters.

       On November 21, 2014, I issued a ruling on entitlement, finding petitioner entitled
to compensation for a Shoulder Injury Related to Vaccine Administration (“SIRVA”). On
August 27, 2015, respondent filed a proffer on award of compensation [“Proffer”]
indicating petitioner should be awarded $150,000.00, representing all elements of


1 Because this unpublished decision contains a reasoned explanation for the action in this case, I intend
to post it on the United States Court of Federal Claims' website, in accordance with the E-Government
Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501
note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
compensation under 42 U.S.C. § 300aa-15(a) to which petitioner is entitled. Proffer at
1.

      Pursuant to the terms stated in the attached Proffer, I award petitioner a lump
sum payment of $150,000.00 in the form of a check payable to petitioner, Morgan
Kruger. This amount represents compensation for all damages that would be available
under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

                                        s/Denise K. Vowell
                                        Denise K. Vowell
                                        Chief Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice
renouncing the right to seek review.
          Case 1:14-vv-00792-UNJ Document 35 Filed 08/27/15 Page 1 of 2



                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS

                         OFFICE OF SPECIAL MASTERS
____________________________________
MORGAN KRUGER,                       )   ECF
                                     )
            Petitioner,             )    No. 14-792V
                                     )   Chief Special Master
      v.                             )   DENISE K. VOWELL
                                     )
SECRETARY OF HEALTH                  )
AND HUMAN SERVICES,                  )
                                     )
            Respondent.              )
                                     )


             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On November 19, 2014, respondent filed a status report in which she conceded entitlement.

On November 21, 2014, the Court issued a Ruling on Entitlement, finding that petitioner is entitled

to compensation. Respondent now proffers that petitioner receive an award of a lump sum of

$150,000.00, in the form of a check payable to petitioner. This amount represents compensation

for all elements of compensation under 42 U.S.C. § 300aa-15(a) to which petitioner is entitled. 1

This proffer does not address final attorneys’ fees and litigation costs. Petitioner is additionally

entitled to reasonable attorneys’ fees and litigation costs, to be determined at a later date upon

petitioner submitting substantiating documentation.

       Petitioner agrees with the proffered award of $150,000.00, as representing all elements of

compensation under 42 U.S.C. § 300aa-15(a) to which petitioner is entitled.




1
  Should petitioner die prior to the entry of judgment, the parties reserve the right to move the
Court for appropriate relief. In particular, respondent would oppose any award for future medical
expenses, future lost earnings, and future pain and suffering.
        Case 1:14-vv-00792-UNJ Document 35 Filed 08/27/15 Page 2 of 2



                                   Respectfully submitted,

                                   BENJAMIN C. MIZER
                                   Principal Deputy Assistant Attorney General

                                   RUPA BHATTACHARYYA
                                   Director
                                   Torts Branch, Civil Division

                                   VINCENT J. MATANOSKI
                                   Deputy Director
                                   Torts Branch, Civil Division

                                   MICHAEL P. MILMOE
                                   Senior Trial Counsel
                                   Torts Branch, Civil Division

                                   s/Camille M. Collett
                                   CAMILLE M. COLLETT
                                   Trial Counsel
                                   Torts Branch, Civil Division
                                   U.S. Department of Justice
                                   P.O. Box 146
                                   Benjamin Franklin Station
                                   Washington, D.C. 20044-0146
                                   Telephone: (202) 616-4098

Dated: August 27, 2015




                                      2